The opinion of the court was delivered by
Hoyt, C. J.
This action was brought by certain taxpayers of King county against such county, its board of county .commissioners, treasurer and auditor and W. A. Ritchie and John Rigby, for the purpose of having certain contracts made in behalf of said county with said Ritchie and Rigby declared invalid, and to restrain the officers of the county from further proceeding in the execution of said contracts, and the treasurer from paying the warrants already issued in payment of services rendered in pursuance thereof. A demurrer to the complaint was sustained by the superior court and judgment rendered thereon dismissing the action.
The contracts in question had reference to the erection of a building for the county to be used in the care and maintenance of its paupers. It appeared from the allegations of the complaint that there was no money on hand to pay for the erection of the building and that by the terms of the contracts the services performed in its erection were to be paid for by warrants drawn upon the count}7 treasurer. It was further alleged in the complaint that at no time had said defendants Gasch, Wooding and Rutherford, or any of them as county commissioners, or otherwise, ever estimated the cost of said building and submitted the same to *520the people of their county at the then next general election, or given notice that the same would be submitted at any election, nor had the same ever been submitted to, or voted upon by the people of the county.
It is evident from the language of the complaint that it was drawn upon the theory that §§ 2682, 2683, and 2684, of the code of 1881 were in force, and that by virtue of their provisions it was not within the power of the hoard of county commissioners to provide for the erection of the building without having first submitted the question to the people as provided for in said § 2683. If the sections above referred to were in force, there was foundation for the theory upon which the complaint was drawn, though it might be an open question even then, whether or not their provisions had any reference .to the incurring of indebtedness by the board of county commissioners for any proper county purpose. It might be contended that the only thing that was prohibited in connection with .the erection of such buildings, was the levy of a special tax therefor. Neither of the sections in any manner refers to the contracting of indebtedness. The first provides that the board of county commissioners shall have no power to levy a special tax except in the manner hereinafter provided. The second provides that if they think the public good requires a county building, they shall submit the estimate thereof to the people, and if a majority vote in favor of the proposition, shall levy and collect a special tax in the same manner as other county taxes are collected. The third provides that nothing in. the act shall be so construed as to prevent the board of county commissioners from erecting such buildings when there are funds in the treasury of the county sufficient for that purpose.
It is clear that neither the first nor second section *521in any manner relates to the incurring of indebtedness for county purposes, hut it might be held that the third only authorized the erection of such buildings (except in pursuance of the provisions of the preceding section) when there were funds in the treasury sufficient for the purpose, and by inference prohibited the incurring of any indebtedness in behalf of' the county for that purpose.
It is not necessary for us to determine as to whether or not these sections prohibit the board of county commissioners from running the county in debt in the erection of county buildings. That question was only suggested upon the argument, and what we have said has not been because of the necessity of deciding the question, but for the reason that the provisions in that regard might have some influence upon the question to which the argument was mainly directed. That was as to the effect of subsequent legislation upon said sections of the code.
February 3, 1886, an act was passed amending 12683 (Laws 1885-6, p. 172), but such amendment left the section, so far as the questions under consideration are concerned, substantially the same as it was before. In 1888, another act was passed (Laws 1887-8 p. 74) which it is claimed on the part of the respondents, repealed by implication all of the sections of the code above referred to. On the part of the appellants it is contended that such act had no such effect. They found this contention largely upon the fact that there was no general repealing clause contained in the act, while there was a special repeal of the act of February 3, 1886.
The provisions of the act under consideration are such that it is clear that the legislature intended to affect other sections of the code than the one specially *522repealed. This being so, it must be held that the object of the legislature in specially repealing the act of 1886, was to put all of the sections of the code intended to be affected upon the same basis, so that they would be affected in a like manner by the provisions of the act, and all repealed so far, and only so far, as inconsistent with its provisions. This being so, it follows upon familiar principles that §§ 2683, 2684 were repealed by the act, if it in substance related to and covered the whole of the same subject matter.
An examination of its provisions compels us to agree with the claim of the respondents that the subject matter embodied in said §§ 2683, 2684 were so covered by the provisions of the act that they were repealed thereby; .and it follows that, after its enactment, the powers of the board of county commissioners in relation to the incurring of indebtedness for all county purposes, including the erection of buildings for the county, were governed thereby. And since it is clear that thereunder the board of county commissioners could incur an indebtedness not exceeding one per cent, of the value of the taxable property of the county for the purpose of erecting a county building without the submission of the question to a vote of the people, and since there is no allegation in the complaint that the indebtedness to be incurred in the erection of the building in question, added to all the other indebtedness of the county, would exceed one per cent, of the valuation of its taxable property, it must follow that, if this law was still in force, the county commissioners did not exceed their authority in letting the contracts in question, and that the proceedings thereunder and the warrants issued in pursuance thereof were legal and of full force.
The only statute which it is claimed had any effect *523upon this one is that of March 21,1890 (Laws 1889-90, p. 37). This statute provides that a county by its board of supervisors may incur indebtedness to the extent of one and one-half per cent, for general county purposes without submission of the question to a vote of the people. It also contains a provision that further indebtedness may he incurred for strictly county purposes when authorized by such a vote. This act contains no repealing clause, and if it had any effect on the act of 1888, it was by implication only. If it had the effect of repealing it, it was because the entire subject matter was enacted upon, and if this was so, the effect of such repeal would not be to revive the sections of the code repealed by the act of 1888, as contended by the appellants. If the act of 1888 had been specially repealed in one not covering its entire subject matter, such contention of the appellants could he successfully maintained. But it is evident that the effect of a repeal flowing from the fact that the entire subject matter of the act had been included in a subsequent statute would not have the effect of reviving a former statute, which had itself been repealed in the same way. Nor would a different result be reached if the contention of the appellants, that the act of 1890 only modified that of 1888, should be sustained.
In our opinion the act of 1890 was intended by the legislature to cover the entire subject of the incurring of indebtedness by counties for general county purposes, and that the fact, that the term “ strictly county purposes” is used in one section and “general county purposes” in another, has no effect upon the objects for which the indebtedness may be incurred. Under its provisions the board of county commissioners without a vote may incur indebtedness not exceeding one and one-half per cent, for any proper county purposes, *524and when approved by a vote of the people may incur, indebtedness for like purposes to the extent of five per cent, of the valuation of the taxable property of the county. It follows that the officers of the county were acting in pursuance of the authority conferred by the act of 1888 or that of 1890, and that in either case their acts were authorized by the statute under which they were acting.- The action of the superior court in sustaining the demurrer to the complaint was proper.
The judgment will be affirmed.
Anders, Dunbar, Gordon and Scott, JJ., concur.